           Case 5:20-cv-03024-SAC Document 9 Filed 05/29/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

JASON MARKLEY,

                Plaintiff,

                v.                                          CASE NO. 20-3024-SAC

ATCHISON COUNTY JAIL,
et. al,

                Defendants.


                                MEMORANDUM AND ORDER

         Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted Plaintiff leave to proceed in forma pauperis. (Doc. 5.) At the time of filing, Plaintiff

was housed at the Atchison County Jail in Atchison, Kansas. On April 15, 2020, the Court

entered a Memorandum and Order and Order to Show Cause (Doc. 6) (“MOSC”), granting

Plaintiff until May 15, 2020, in which to show good cause why his Complaint should not be

dismissed for the reasons set forth in the MOSC, or to file a proper amended complaint to cure

the deficiencies.

         The MOSC provided that “[i]f Plaintiff does not file an amended complaint within the

prescribed time that cures all the deficiencies discussed herein, this matter will be decided based

upon the current deficient Complaint and may be dismissed without further notice for failure to

state a claim.” (Doc. 6, at 9.) Plaintiff has failed to respond to the MOSC and has failed to show

good cause why his Complaint should not be dismissed for the reasons set forth in the MOSC.

         IT IS THEREFORE ORDERED THAT this matter is dismissed for failure to state a

claim.




                                                1
  Case 5:20-cv-03024-SAC Document 9 Filed 05/29/20 Page 2 of 2




IT IS SO ORDERED.

Dated May 29, 2020, in Topeka, Kansas.

                                 s/ Sam A. Crow
                                 Sam A. Crow
                                 U.S. Senior District Judge




                                   2
